DETAILED ACTION
The communication dated 4/23/2019 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. U.S. Publication 2014/0033449 (henceforth referred to as Im).
As for claim 1, Im teaches a method of controlling a washing machine (paragraph [0032]; Fig. 1: part 100) that includes a drum (paragraph [0034]; Fig. 1: part 
As for claim 3, Im further teaches rotating motor 141 at a set maximum rotation speed based on the sensed water level being greater than or equal to the set water level (paragraphs [0158]-[0163]).
As for claim 6, Im further teaches that rotating motor 141 at the first rotation speed comprises increasing the first rotation speed of motor 141 based on the sensed laundry amount being increased (paragraphs [0158]-[0163]).
As for claim 7, Im further teaches increasing the set water level based on the sensed laundry amount being increased (paragraphs [0158]-[0163]).
As for claim 8, Im further teaches that washing machine 100 further comprises motor 141, equivalent to the claimed washing motor, configured to rotate drum 134, and 
As for claim 9, Im further teaches additionally supplying water to drum 134 based on the water level in drum 134 being lowered below a threshold water level from the set water level after performing the re-supply of water (paragraphs [0158]-[0163]).
As for claim 10, Im further teaches that increasing the rotation speed of motor 141 comprises rotating motor 141 repeatedly or intermittently (paragraphs [0158]-[0163]).
As for claim 11, Im further teaches maintaining the rotation speed of motor 141 while performing the re-supply of water (paragraphs [0158]-[0163]).
As for claim 14, Im further teaches that washing machine 100 further comprises: a casing (paragraph [0034]; Fig. 1: part 110); a tub (paragraph [0034]; Fig. 2: part 132) that is disposed in casing 110 and that defines a tub opening at a front surface of tub 132 (Figs. 1-2); a pump (paragraph [0053]; Fig. 2: part 148) comprising motor 141 (paragraph [0055]); a gasket (paragraph [0043]; Fig. 1: part 120) that has an annular shape and that connects between casing 110 and the tub opening; circulation hoses (paragraph [0053]; Fig. 2: parts 151-152), equivalent to the claimed nozzle water pipe, fixed to gasket 120 and configured to guide wash water pumped by pump 148 to gasket nozzles 160 and 170 (paragraph [0053]; Fig. 2).

Allowable Subject Matter
Claims 2, 4-5, 12-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711